DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 2, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is drawn to a light source positioned to emit light through a bag or a line and a light sensor positioned to sense light emitted from the light source through the bag.  In other words, the claim encompasses an embodiment where the light source emits light through a line and the light sensor senses the light through a bag.  It is unclear from the disclosure how this embodiment would function in this condition.  For examination purposes, the light sensor is configured to sense light emitted through the dialysate drain bag or the drain line.
	Claims 2-11 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20170136166).
Regarding claim 1, Chen discloses an apparatus (system 100 in fig. 1) comprising: 
at least one surface configured to accommodate a dialysate drain bag or drain line in a predetermined position (see below, surfaces below of holder 120 in fig. 2 are capable of accommodating a drain bag in a predetermined position); 

    PNG
    media_image1.png
    222
    320
    media_image1.png
    Greyscale

a light source positioned to emit light through the dialysate drain bag or drain line (light emitting diode 138 in fig. 1; paragraph 25); and 
a light sensor positioned to sense light emitted by the light source through the dialysate drain bag (light sensor 136 in fig. 1; paragraph 25).
Regarding claim 2, Chen discloses one or more processors (processor 139 in fig. 1); and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (paragraph 20 discloses instructions and program codes), cause the one or more processors to perform operations comprising: analyzing spent dialysate in the dialysate drain bag or drain line, based at least on the light sensed by the light sensor (S440 discloses analyzing the spent dialysate in the drain bag).
Regarding claim 3, Chen discloses a display (“phone GUI” in paragraph 34), the operations further comprising presenting an alert on the display when the spent dialysate satisfies an alert condition (paragraph 35 discloses displaying a turbidity level which would be displayed when the spent dialysate satisfies an “alert condition”).
Regarding claim 6, Chen discloses the at least one surface being configured to accommodate the dialysate drain bag in the predetermined position while the dialysate drain bag is hanging from a hook scale (the examiner notes that the drain bag is a functional limitation due to the “configured to accommodate” language in claim 1; as such, the surface designated above is functionally capable of accommodating a bag while the bag is hanging from a hook scale).
Regarding claim 7, Chen discloses analyzing the spent dialysate comprising one or more of: measuring turbidity of the spent dialysate (paragraph 26 discloses determining the turbidity).
Regarding claim 8, Chen discloses analyzing the spent dialysate comprising estimating a risk of peritonitis (paragraph 31 discloses sensing a turbidity level of the fluid which is correlated with degree of peritonitis).
Regarding claim 9, Chen discloses analyzing the spent dialysate comprising transmitting data to a server (paragraph 34 discloses transmitting data to a mobile device application) and receiving an analysis result from the server (paragraph 35).
Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elbadry (US 20190358387).
Regarding claim 1, Elbadry discloses an apparatus (patient monitoring device 6800 in fig. 68D) comprising: 
at least one surface configured to accommodate a dialysate drain bag or drain line in a predetermined position (see below, interior cavity 6816 in fig. 68D is disclosed paragraph 129 as being configured to accommodate a fluid conduit); 

    PNG
    media_image2.png
    417
    469
    media_image2.png
    Greyscale

a light source positioned to emit light through the dialysate drain bag or drain line (“at least one emitter” in paragraph 131); and 
a light sensor positioned to sense light emitted by the light source through the dialysate drain line (“at least one detector” in paragraph 131; see 112b rejection/interpretation set forth above).
Regarding claim 2, Elbadry discloses one or more processors (“processor” in paragraph 133); and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (paragraph 133 discloses memory, hardware and firmware), cause the one or more processors to perform operations comprising: analyzing spent dialysate in the dialysate drain bag or drain line, based at least on the light sensed by the light sensor (paragraph 133 discloses instructions to receive and process sensor data).
Regarding claim 3, Elbadry discloses a display (paragraph 135 discloses “a user interface” which can include a LCD), the operations further comprising presenting an alert on the display when the spent dialysate satisfies an alert condition (paragraph 135 discloses alerting to a detected patient infection event).
Regarding claim 8, Elbadry discloses analyzing the spent dialysate comprising estimating a risk of peritonitis (paragraph 244 discloses using optical measurements to turbidity of the fluid, which is indicative of peritonitis so that the detection of turbidity would be correlated with a risk of peritonitis)
Regarding claim 11, Elbadry discloses the light source being disposed in a hinged portion of the apparatus, so that the light source can be moved to accommodate placement of the dialysate drain bag or drain line in the predetermined position (fig. 69D shows that light source 6822 is disposed in housing 6802 which is rotatable about hinge 6816 relative to lid 6814).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 1 and 2 above, and further in view of Bissler (US
20050126961).
Regarding claim 4, Chen discloses all of the claimed limitations set forth in claims 1 and 2, as discussed above, but does not teach or disclose a scale configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in the predetermined position, analyzing the spent dialysate being further based on the weight of the dialysate drain bag.
Bissler is directed towards a dialysis apparatus (fig. 1) comprising a scale configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in a predetermined position (scale 78 in fig. 1; paragraph 70).  Bissler further teaches that the scale is operatively coupled to a processor so that the processor is configured to analyze spent dialysate based in part on the weight of the dialysate drain bag (paragraph 71). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus to comprise a scale configured to measure a weight of the dialysate drain bag when the dialysate drain bag is in the predetermined position, analyzing the spent dialysate being further based on the weight of the dialysate drain bag, as taught by Bissler, for the purpose of keeping track of drain volume to assess trends over time.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bissler, as applied to claims 1, 2, and 4 above, and further in view of Groeber (US 20160216150).
Regarding claim 5, modified Chen teaches all of the claimed limitations set forth in claims 1, 2, and 4, as discussed above, but does not teach or disclose the scale is a hook scale.  
Groeber is directed towards a similar apparatus (fig. 1) having a scale (sensor 4 in fig. 1 is disclosed as being a scale in paragraph 30) which is configured to measure the weight of the drained dialysate bag (paragraph 30).  Groeber further teaches that the scale is a hook scale (fig. 1).  Accordingly, the prior art references teach that it is known that the platform scale of Bissler and the hook scale of Groeber are elements that are functional equivalents for weighing a drained dialysate bag. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the scale of Bissler for a hook scale. The substitution would have resulted in an apparatus which is configured to weight a drained dialysate bag. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbadry, as applied to claim 1 above, and further in view of Tsoory (US 20190381231).
Regarding claim 10, Elbadry discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the light sensor being one of a plurality of light sensors collectively configured to sense light at two or more of near-infrared, ultraviolet, visible, or fluorescent light.
Tsoory is directed towards a similar device (fig. 1) which comprises a plurality of light sensors collectively configured to sense light at two or more of near-infrared, ultraviolet, visible, or fluorescent light (paragraph 113 discloses one sensor being configured to measure wavelengths of 500-650 nm, which is visible light, and a second sensor being configured to measure wavelengths of 150-350, which is ultraviolet light).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the light sensor of Elbadry to be a plurality of light sensors collectively configured to sense light at two or more of near-infrared, ultraviolet, visible, or fluorescent light, as taught by Tsoory, since Elbadry teaches that the fluid conduit is transparent to both ultraviolet light and visible light (paragraph 145).  This modification would enable the sensor to sense a greater amount of light which may increase data obtained by the sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of copending Application No. 16739366 in view of the teachings below (see table). 
Instant Claims
Ref Claims
Teaching
1
2
 
2
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of enabling the light source and sensors to be controlled and or the data to be analyzed.
3
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of enabling a user to easy view results or submit data to a clinician.
4
 
Bissler discloses this claim limitation.  It would have been obvious to have modified the reference claim for the same reason given above.
5
 
Groeber discloses this claim limitation.  It would have been obvious to have modified the reference claim for the same reason given above.
6
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of providing a structure capable of holding a container.
7
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of detecting possible infection.
8
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of detecting possible infection.
9
 
Chen discloses this claim limitation. It would have been obvious to have modified the reference claim for the purpose of enabling a user to easy view results or submit data to a clinician.
10
 
Tsoory discloses this claim limitation.  It would have been obvious to have modified the reference claim for the same reason given above.
11
 
Elbadry discloses this limitation above.  It would have been obvious to have modified the reference claim for the purpose of easily releasing the fluid conduit.


This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783